DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/13/2021 has been entered. Claims 1-5, and 7-9 have been amended. Therefore, claims 1-10 are now pending in the application.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Dong H L et al. (KR- 1836128 B1, from IDS, examiner disclose English machined translation of description in previous office action), discloses Assembly for Electromechanical Parking comprising:
a motor (low case 10 may be further divided into a motor housing 11 and  a gear housing 21, and a motor  9not shown) is installed inside the motor housing 11, [0032-0033], Fig: 1-4) configured to provide a driving force (Fig: 1-4),
a housing (21, Fig: 1-4) in which a gear unit for transmitting the driving force of the motor is mounted (low case 10 may be further divided into a motor housing 11 and  a gear housing 21, it is inherently discloses driving by motor, Fig: 1-4), wherein the gear unit includes:

a plurality of planetary gears (66, Fig: 1-4) coupled to an outer side of a sun gear (56, [0046], Fig: 1-4) which is disposed in the worm gear (the outer surface of the drive gear 50 is engaged with the second worm 47 of the first reduction mean 40, and the inner sun gear 56 is the planetary gear 66 of the second reduction means 60, [0046], Fig: 1-4); and
a carrier (61, Fig: 1-4) configured to rotatably support the planetary gears (Fig: 1-4), have the same rotation shaft as a rotation shaft of the sun gear (60, Fig: 1-3), and output the driving force [0046 – 0048], Fig: 1-3); and
a carrier accommodation unit (21, 71, Fig: 4) coupled to outer sides of the plurality of planetary gears (66, Fig: 4) disposed in the housing (Fig: 4).
However, prior art fails to disclose wherein the carrier accommodation unit includes:
an upwardly extending accommodation surface upwardly extending toward the worm gear from a lower end of the carrier accommodation unit: and
an inwardly extending accommodation surface integrally extending from the upwardly extending accommodation surface radially inwardly toward a rotation axis of the gear unit and disposed below the worm gear to correspond a lower surface of the worm gear, the inwardly extending accommodation surface disposed between the worm gear and the plurality of planetary gears to cover the plurality of planetary gears from the worm gear.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAN M AUNG/Examiner, Art Unit 3657                     

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657